                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     RONALD CHINITZ,                                     Case No. 18-cv-05623-BLF
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING MOTION TO
                                   9              v.                                         AMEND SCHEDULING ORDER,
                                                                                             AMEND COMPLAINT, AND
                                  10     INTERO REAL ESTATE SERVICES,                        SUBSTITUTE CLASS
                                                                                             REPRESENTATIVE
                                  11                    Defendant.
                                                                                             [Re: ECF 178]
                                  12
Northern District of California




                                              Before the Court is Plaintiff’s motion to amend the scheduling order, complaint, and
 United States District Court




                                  13
                                       substitute class representative on behalf of and to protect the certified classes of California
                                  14
                                       residents who allegedly received unlawful telemarketing calls from real estate agents affiliated
                                  15
                                       with Defendant Intero Real Estate Services (“Intero”). See Mot., ECF 178. Intero opposes this
                                  16
                                       motion. See Opp’n, ECF 194. The Court GRANTS this motion and finds good cause to modify the
                                  17
                                       case schedule. The Court also terminates as moot Intero’s pending motion to amend its answer,
                                  18
                                       see ECF 154, as this Court allowing an amended complaint necessarily allows Intero to file an
                                  19
                                       amended answer.
                                  20
                                              “Once the district court ha[s] filed a pretrial scheduling order pursuant to Federal Rule of
                                  21
                                       Civil Procedure 16 which established a timetable for amending pleadings that rule’s standards
                                  22
                                       control.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992). Rule 16
                                  23
                                       provides that the Court must issue a scheduling order “[that] limit[s] the time to join other parties,
                                  24
                                       amend the pleadings, complete discovery, and file motions.” Fed. R. Civ. P. 16(b). “A schedule
                                  25
                                       may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The
                                  26
                                       “good cause” requirement of Rule 16 “primarily considers the diligence of the party seeking the
                                  27
                                       amendment.” Johnson, 975 F.2d at 609. “If the party was not diligent, the inquiry should end.” Id.
                                  28
                                   1          If a party shows compliance with Rule 16, the Court must then consider the permissibility

                                   2   of amendment under Rule 15. See Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712

                                   3   (9th Cir.2001) (noting that the Ninth Circuit permits amendment under Rule 15 with “extreme

                                   4   liberality”). A district court may consider four factors when determining whether to grant leave to

                                   5   amend under Rule 15: 1) bad faith on behalf of the moving party; 2) whether amendment would

                                   6   cause undue delay; 3) prejudice to the opposing party; and 4) futility. Id.; see also Bowles v.

                                   7   Reade, 198 F.3d 752, 758–59 (9th Cir.1999) (noting that undue delay on its own does not justify

                                   8   denying leave to amend under Rule 15). Rule 15(d) permits a party to supplement its complaint in

                                   9   order to include “any transaction, occurrence, or event that happened after the date of the pleading

                                  10   to be supplemented.” Fed. R. Civ. P. 15(d); see also William Inglis & Sons Baking Co. v. ITT

                                  11   Cont’l Baking Co., 668 F.2d 1014, 1057 (9th Cir.1982) (“The purpose of Rule 15(d) is to promote

                                  12   as complete an adjudication of the dispute between the parties as possible.”).
Northern District of California
 United States District Court




                                  13          Here, the Court finds that Plaintiff was diligent in seeking amendment and has

                                  14   demonstrated good cause for doing so. As soon as Plaintiff’s counsel realized the named plaintiff

                                  15   had reached out to Intero directly in an attempt to settle this litigation without involving counsel,

                                  16   violating his fiduciary duty to absent class members, Plaintiff filed this motion to amend. See Mot.

                                  17   The Court finds that this is good cause to substitute the named plaintiff and file an amended

                                  18   complaint. Moreover, the Court finds no prejudice to Intero, which had sought to amend its

                                  19   answer anyway, and a modified case schedule will give both parties plenty of time to prepare for

                                  20   the November 2021 trial.

                                  21          In the Court’s view, only limited additional discovery will be relevant to the amendments

                                  22   in the complaint. As the Court outlined at the April 29, 2021 case management conference, this

                                  23   limited, expedited discovery shall commence immediately. The Parties shall meet and confer and

                                  24   provide the Court with a discovery plan covering both the amended complaint and amended

                                  25   answer. All discovery shall be completed by September 1, 2021, and any objections to discovery

                                  26   responses must be filed no later than September 7, 2021.

                                  27          In response to Intero’s request for an additional summary judgment motion, the Court will

                                  28   defer determination until July 30, 2021. Defendant may submit no later than July 26, 2021, a brief

                                                                                          2
                                   1   of no more than three pages identifying the issues it would raise if allowed. If granted, the Court

                                   2   will set an expedited briefing schedule.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: May 4, 2021

                                   6                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
